DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 04/11/2022 have been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 2-4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Traverso et al. U.S. Patent Application Publication 2019/0326266 A1 (the ‘266 reference).
The reference discloses in Figs. 2 and 4A, paragraph(s) [0027] and other text a semiconductor device as claimed.
Referring to claim 2, the ‘266 reference discloses a semiconductor device, comprising: 
a first semiconductor die (120, para [15]) coupled to a substrate (an underlying structure, not depicted, via external connections 170 (para [17])); 
a ceramic interposer (130, para [21]) coupled to the substrate (said not-depicted underlying structure, via external connections 170) laterally adjacent to the first semiconductor die (120), the ceramic interposer (130) including one or more interconnect pillars (133) passing through the ceramic interposer (130), meeting the claim limitation “passing through at least one ceramic layer”, wherein a top surface of the ceramic interposer (130) is at a same height as a top surface of the first semiconductor die (120) (para [20]); and 
a second semiconductor die (150, 150a, paragraph(s) [0027], [0015], [0031]) coupled across at least a portion of the top surface of the ceramic interposer (130) and at least a portion of the top surface of the first semiconductor die (120) (via bumps 160).
Referring to claim 3, because the first semiconductor die (120) is a photonic integrated circuit die (para [15], [27]), which process optical signals to or from electrical signals (para [15]), it may be said that the first semiconductor die includes a processor die as claimed.
Referring to claim 4, because the second semiconductor die (electric integrated circuit 150) delivers and receives signals to and from the first semiconductor die (120) (para [15]), it may be said that the second semiconductor die includes an I/O die as claimed.
Referring to claim 6, the reference further discloses a third semiconductor die (150b, Fig. 4A, para [31]) coupled to (a portion of) the top surface of the first semiconductor die (120), laterally adjacent to the second semiconductor die (150a).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claim 5 is rejected under 35 U.S.C. §103 as being unpatentable over Traverso et al. U.S. Patent Application Publication 2019/0326266 A1 (the ‘266 reference) in view of Lin et al. U.S. Patent 9,679,878 B1.
	Referring to claim 5, the ‘266 reference discloses the ceramic interposer and the first semiconductor die as claimed and as detailed above for claim 2, but does not discloses an overmold that encases the ceramic interposer and the first semiconductor die.
	Lin, in disclosing a semiconductor device including a first semiconductor die and a third semiconductor die, teaches an overmold (50, Fig. 8) that encases the first semiconductor die and the third semiconductor die (col. 7, lines 38-40) for the implied purpose of protecting the semiconductor dies.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the ‘266 reference’s semiconductor device with an overmold that encases the ceramic interposer and the first semiconductor die.  One would have been motivated to make such a modification in view of the teachings in Lin for the implied purpose of protecting the ceramic interposer and the first semiconductor die.

4.	Claims 7 and 8 are rejected under 35 U.S.C. §103 as being unpatentable over Traverso et al. U.S. Patent Application Publication 2019/0326266 A1 (the ‘266 reference) in view of Chaparala et al. U.S. Patent Application Publication 2015/0221571 (of record).
	Referring to claims 7 and 8, the ‘266 reference discloses the ceramic interposer (130) as detailed above for claim 2, but does not discloses that the ceramic interposer is comprised of multiple ceramic layers, wherein the multiple ceramic layers include different ceramic materials in different ceramic layers.
Chaparala, in disclosing a semiconductor device including semiconductor components (10-1 and 20, Fig. 2) and a ceramic interposer (102), teaches that the ceramic interposer is comprised of at least two ceramic layers, wherein the at least two ceramic layers include different ceramic material (different CTE) in the at least two ceramic layers for buffering strains between semiconductor components (paragraph(s) [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘266 reference’s ceramic interposer to have been comprised of multiple ceramic layers, the multiple ceramic layers including different ceramic materials in different ceramic layers. One would have been motivated to make such a modification in view of the teachings in Chaparala for buffering strains between the second semiconductor die (150, 150a) and the not-depicted substrate.

5.	Claim 9 is rejected under 35 U.S.C. §103 as being unpatentable over Traverso et al. U.S. Patent Application Publication 2019/0326266 A1 (the ‘266 reference) in view of Chaparala et al. U.S. Patent Application Publication 2015/0221571 (of record) and further in view of Fukasawa U.S. Patent Application Publication 2016/0260661.
Referring to claim 9, the ‘266 reference in view of Chaparala (‘266/Chaparala) discloses the ceramic interposer including multiple ceramic layers as detailed above for claim 8, but does not disclose that the multiple ceramic layers include strontium titanate and barium titanate.  Instead, Chaparala discloses that the ceramic layers are selected from silicon oxide (oxides consisting of the group sodium (Na), silicon (Si)) and metallic alloy glasses (paragraph(s) [0023]).  
	Fukasawa, in disclosing an interposer (11) including multiple ceramic layers, discloses that the the multiple ceramic layers include silicon oxide, strontium titanate and barium titanate, thereby teaching that silicon oxide, strontium titanate and barium titanate are art-recognized equivalents.
	  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘266/Chaparala’s multiple ceramic layers to include strontium titanate and barium titanate.  One would have been motivated to make such a modification in view of the teachings in Fukasawa that silicon oxide, strontium titanate and barium titanate are art-recognized equivalent materials.

6.	Claims 10 and 11 are rejected under 35 U.S.C. §103 as being unpatentable over Traverso et al. U.S. Patent Application Publication 2019/0326266 A1 (the ‘266 reference) in view of Thacker et al. U.S. Patent Application Publication 2014/0321803 A1 (of record).
	Referring to claim 10, the ‘967 reference discloses a semiconductor device as detailed above for claim 6, but does not discloses an integrated heat spreader in thermal contact with a top surface of both the second semiconductor die and the third semiconductor die.
	Thacker, in disclosing a semiconductor device (Fig. 1) including a semiconductor die ( integrated circuit 110-1) and other semiconductor dies (paragraph(s) [0059]), teaches an integrated heat spreader (162) in thermal contact with a top surface of both the semiconductor die 110-1 and another semiconductor die (paragraph(s) [0059]: “the heat sink may extend beyond integrated circuit 110-1 to interface other chips”) for the implied purpose of transmitting harmful heat away from the semiconductor dies. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reference’s semiconductor device to include an integrated heat spreader in thermal contact with a top surface of both the second semiconductor die (150a) and the third semiconductor die (150b) (see Figs. 4A and 5B).  One would have been motivated to make such a modification in view of the implied teachings in Thacker for transmitting harmful heat away from the semiconductor dies. 
	Furthermore referring to claim 11, Thacker further teaches a thermal interface material between a heat spreader and a heat generating device (paragraph(s) [0068]) for the implied purpose of further transmitting harmful heat away from the heat generating device.  Therefore, one would have been further motivated to include a thermal interface material between the integrated heat spreader and the top surface of both the second semiconductor die and the third semiconductor die.  One would have been motivated to make such a modification in view of the implied teachings in Thacker for further transmitting harmful heat away from the semiconductor dies.  

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


05-18-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818